ON REHEARING.
Thomas, J.
We still adhere to the original opinion •as a proper construction of the will involved in this case. Our attention has been called to the fact that the map accompanying the commissioners’ report of partition shows that the line dividing the tracts of ninety-five and forty-eight acres runs through the dwelling-house, and that a small part of the orchard is on the tract of ninety-five acres, and a shed is in the tract of forty-eight acres; but we do not think that is of sufficient importance to justify us in giving the will the construction contended for by plaintiffs. *554That map shows that two wells, the bam, a machine shed and granary were wholly on the tract of ninety-five acres, while nearly the whole of the orchard is on the tract of forty-eight acres. We still think that the testator intended to devise to his wife three tracts of land, the one hundred and sixty, ninety-five and forty-eight and one-half acres. '
The judgment is affirmed.
All concur.